Citation Nr: 0417579	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-23 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for residual scarring from 
a shell fragment wound involving the right thigh, left 
forearm, and a right thumb laceration, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and July 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.  In December 2003, the veteran was 
afforded a videoconference hearing pursuant to the provisions 
of 38 U.S.C.A. § 7107(e) (West 2002).  During the hearing, 
the undersigned Veterans Law Judge was located in Washington, 
D.C., and the veteran testified from the RO. 


REMAND

The file reflects that the veteran is currently receiving 
compensation for the following service-connected 
disabilities:

Type II diabetes mellitus - 20 percent disabling

Residuals of shell fragment wound left thigh - 10 
percent disabling

Diabetic neuropathy, left lower extremity - 10 percent

Diabetic neuropathy, right lower extremity - 10 percent

Shell fragment wound scars, right thigh and left 
forearm, and laceration scar of right thumb - 10 
percent

Impotence associated with Type II diabetes mellitus - 
zero percent

According to records in the claims file, the veteran 
sustained his thigh and forearm injuries from shrapnel from 
enemy mortar fire in Vietnam, and sustained a laceration on 
his right thumb from contact with barbed wire.

After reviewing the evidence and adjudicative actions of 
record in conjunction with the testimony presented at the 
December 2003 hearing, the Board concludes that additional 
development is necessary in order to ensure compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5103, 
5103A (West 2003); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

In particular, fault has been asserted with respect to the 
medical examinations provided thus far to the veteran, and it 
has specifically been requested that an appropriate 
examination be scheduled in order to distinguish, to the 
extent feasible, disability attributed to scarring of the 
right thigh from that attributed to the (service-connected) 
diabetic neuropathy in the right lower extremity.  It was 
reqeusted in this regard that the veteran be scheduled for an 
examination at the VA Medical Center in Salt Lake City.  The 
RO is requested below to provide the veteran with an 
examination that is adequate for rating purposes.  This 
remand will also afford the RO the opportunity to apply the 
revised criteria for rating skin disabilities.  (Effective 
August 30, 2002, the rating criteria applicable to evaluating 
skin conditions under 38 C.F.R. § 4.118, were amended.  See 
67 Fed. Reg. 49,590-599 (July 31, 2002)). 

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO should review the claims file 
and ensure that all notification and 
development action required under the 
VCAA is fully complied with and 
satisfied.

2.  The RO should schedule the appellant 
for an appropriate examination at, to the 
extent possible, the Salt Lake City VAMC 
to evaluate the service-connected 
scarring of the right thigh, left 
forearm, and right thumb.  The claims 
folder, to include a copy of this Remand 
must be made available to the examiner 
prior to the examination, and a notation 
to the effect that review of those 
records took place should be included in 
the examination report(s).  All clinical 
findings should be described in detail, 
to include the size, in square 
centimeters, and depth of any pertinent 
scarring.  Any indication of tenderness, 
pain, and/or disfigurement attributable 
to the scarring, and any limitation of 
function of the effected areas caused by 
the scarring, should be described in 
detail.  The examiner should, to the 
extent possible, dissociate 
symptomatology caused by the scarring in 
the right thigh from that caused by 
diabetic neuropathy in that lower 
extremity.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim to 
include consideration of the newly 
enacted provisions of 38 C.F.R. § 4.118 
pertaining to the evaluation of skin 
conditions.  See 67 Fed. Reg. 49,590-599 
(July 31, 2002).  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, to include the 
amended criteria for rating skin 
disabilities and the VCAA.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


